Title: Benjamin Waterhouse to John Adams, 26 December 1780
From: Waterhouse, Benjamin
To: Adams, John


     
      Respected Sir
      Leyden 26th. Decembr. 1780
     
     I was glad to find by your letter of the 23d. inst. that what we have hitherto done meets with your approbation, and it is with no small satisfaction that I see all three of my countrymen pleased and contented with their situation.
     In regard to Mr Charles’s attending the lectures there is no rule or custom that forbids him. As there are none so young who attend the public-lectures, we only thought the students would consider him as a little boy brought by his governor to keep him out of harms way and treat him accordingly, but nothing hinders him from frequenting them if you desire it. They began with their language master this day. I stood by this afternoon while he taught them, and I am sure you would be highly pleased both with his method and his pains. He uses no printed grammar, but the boys form one from his dictating, so that I tell Mr. John that he can send his father a greek grammar in his own hand writing, and Charles a latin one. The Master spends an hour with them in the forenoon and an hour in the afternoon leaving them full two hours writing a peice every day. This with two Lectures is I am sure as much as they possibly can do at this season. Mr. Thaxter, Mr Gunther (preceptor of the german Noble) and myself have considered the point with attention and we are convinced they cannot go to three lectures a day and perform the task set them by the Master.
     I am not a little afflicted at hearing by the last Mail that Dr. Fothergill was suddenly seized with a very dangerous disorder in the bladder, insomuch that I dread to hear the next news from London. If he dies he will not leave a better man behind him, nor has America a warmer or more constant friend in that country than he. We owe him much, his friendship for our country will be better known and felt in a future day, his partiality for us and our cause have drawn upon him more than once the calumny and hatred of a set of men who are prone to speak evil of the things they know not.
     I never knew till you mentioned it that the church where we now meet is the same where our venerable forefathers worshiped for a few years before they went to the Land of promise; had I known it, I should like you have venerated the very stones. With no less veneration and wonder will the transactions even of these our days be read and contemplated in future times. I often amuse myself by looking thro’, as it were, the mental-telescope to distant times to see if I can discover their opinions concerning us, I mean so far distant when some of our countrymen go over to England in the character of Antiquarians to search into a heap of rubish, where they can scarce believe once stood the capital of a mighty kingdom. I hear them disputing which side of the river St. Paul’s stood, and see them struck with astonishment when they are assured that the city which once stood there or thereabouts, was as large as Philadelphia is now! I say when I look thus into future times I am in hopes they will not at least curse their active forefathers of the present day, on the contrary I trust they will venerate some now living with a veneration equal to that of any men of any country that ever was. But I think of these things as I do of our own happy fire: sides in America without remembering the immense tract of rough, rude sea, that lies between us, so am I apt to forget the wars, bloodshed, horrors, and confusion, that will in all probability intervene between this and the time I speak of.
     I imagine this frost will impede Comdr. Gillons preparations. If he is bound to Boston I should be very sorry to miss such a favourable oppetunity, but if he does not go to any port in New England I had perhaps better wait untill the next Ship.
     
      I am with great respect your friend & Countryman,
      Benjn: Waterhouse
     
    